     Case 3:20-cv-00534 Document 21 Filed 05/06/21 Page 1 of 2 PageID #: 780




                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


BRADLEY SCOTT HOLLEY,

                              Plaintiff,

v.                                                  CIVIL ACTION NO. 3:20-0534

ANDREW SAUL, Commissioner
of the Social Security Administration,

                              Defendant.


                             MEMORANDUM OPINION AND ORDER


       This action was referred to the Honorable Omar J. Aboulhosn, United States Magistrate

Judge, for submission to this Court of proposed findings of fact and recommendation for

disposition, pursuant to 28 U.S.C. § 636(b)(1)(B). The Magistrate Judge has submitted findings of

fact and recommended that the Court deny Plaintiff’s request for entry of an award for benefits or

for remand (ECF No. 17); grant Defendant’s request to affirm the decision of the Commissioner

(ECF No. 19); affirm the final decision of the Commissioner; and dismiss this matter from this

Court’s docket. Neither party has filed objections to the Magistrate Judge’s findings and

recommendation.

       Accordingly, the Court accepts and incorporates herein the findings and recommendations

of the Magistrate Judge and DENIES Plaintiff’s request for entry of an award for benefits or for

remand (ECF No. 17); GRANTS Defendant’s request to affirm the decision of the Commissioner

(ECF No. 19); AFFIRMS the final decision of the Commissioner; and DISMISSES this matter

from this Court’s docket, consistent with the findings and recommendation.
    Case 3:20-cv-00534 Document 21 Filed 05/06/21 Page 2 of 2 PageID #: 781




       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented parties.


                                          ENTER:        May 6, 2021




                                          ROBERT C. CHAMBERS
                                          UNITED STATES DISTRICT JUDGE




                                            -2-
